                Case 4:20-cr-00317-JSW Document 5 Filed 09/17/20 Page 1 of 1

                                                                     
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                              Sep 17 2020
 2
   HALLIE HOFFMAN (CABN 210020)                                    
 3 Chief, Criminal Division
                                                                
 4 SAMANTHA SCHOTT BENNETT (NYBN 5132063)                       
   Assistant United States Attorney                                    
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.schott@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                  UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                         OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                       ) CASE NO.: CR 20-00317 JSW
                                                   )
14           Plaintiff,                            ) [PROPOSED] ORDER UNSEALING
                                                   ) INDICTMENT
15      v.                                         )
                                                   )
16 JOSE IGNACIO OCHOA,                             )
   aka “Diver,”                                    )
17                                                 )
                                                   )
18           Defendant.                            )
                                                   )
19                                                 )
                                                   )
20                                                 )
                                                   )
21

22           Upon motion of the United States and for good cause shown, IT IS HEREBY ORDERED that
23 the Indictment and docket in this matter be unsealed.

24 IT IS SO ORDERED.

25 DATED: ___________________
           September 17, 2020
26
                                                       HONORABLE JEFFREY S. WHITE
27                                                     UNITED STATES DISTRICT JUDGE
28

     [PROPOSED] UNSEALING ORDER
     CR 20-00317 JSW
